UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-7103


ANGELO HAM,

                 Plaintiff - Appellant,

          v.

DARLINGTON COUNTY SHERIFFS OFFICE; CALVIN JACKSON; TIM
ROBERTSON; JOHN MCLEOD; JAY HODGE; SHERRIE BAUGH; WILL
ROGERS; KERNARD REDMOND,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.      J. Michelle Childs, District
Judge. (4:11-cv-01150-JMC)


Submitted:    September 11, 2012          Decided:   September 14, 2012


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Angelo B. Ham, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Angelo    B.        Ham   appeals   the   district      court’s     order

accepting the recommendation of the magistrate judge and denying

relief    on    his     42    U.S.C.     § 1983    (2006)     complaint.      We      have

reviewed the record and find no reversible error.                       Accordingly,

we affirm for the reasons stated by the district court.                          Ham v.

Darlington Cnty. Sheriffs Office, No. 4:11-cv-01150-JMC (D.S.C.

June 14, 2012).              We dispense with oral argument because the

facts    and    legal    contentions        are    adequately    presented       in    the

materials      before        the    court   and    argument    would    not   aid      the

decisional process.



                                                                              AFFIRMED




                                              2